DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings/Speciation
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “300” has been used to designate both Torque instrument and Sterilized instrument kit in paragraph 18 and 36-39 of the specification; the reference character “310” has been used to designate the Blister lid, Blister and Frame in Fig. 4A, 5A and 5B, and in paragraph 17, 36-38; the reference character “320” has been used to designate both Blister and Holder see Fig. 4A and 5A, and in paragraph 36-39.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "torque indicator" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 13, the use of the term “position” in the claims is confusing. It is not understood if said position is in the implanting area or a position/location at the instrument, or the position refer to the orientation of the threaded implant device. For examination purposes, the recitation will be treated as been the position/location on the instrument.
Regarding claim 14, the use of the term “extender” in the line 2 is confusing. It is not understood if said “extender” refers to the extender described in line 8 of the claim 13 or if it is used another “extender” in the kit. For examination purposes, the recitation will be treated as been the same extender as described in claim 13.
Regarding claim 16, the preamble indicating “a method for packaging and using a surgical kit for one-time use” is confusing with respect to some of the steps as claimed. It is not understood where steps of “delivering” and “opening” the packaging belongs to, e.g. in the method of packaging or in the method of using the kit. 
The step of “delivering the packaging” in line 7 is confusing. It is not understood how the step of delivering the packaging aligns with any of the two methods. Furthermore, it is not understood if the step of “delivering” is when the kit is delivered from the supplier, or if it is a receiving step for using the surgical kit when it is delivered from the supplier. 
Furthermore, the step of opening the packaging is more confusing because opening the package is not seen as part of the packaging action, nor in the method of using the kit because only opening a package does not necessarily means that the surgical kit is used or that it will be used.
Therefore, due to the claim is including two methods in one and some of the steps are not clear in which method is performed, the claim is considered indefinite.
Regarding claim 19, it is use of the step “disposing” is confusing. It is not understood if said step means throw away, or returning the torque instrument to the supplier after one use.
Regarding claim 20, the step of selecting the threaded implant device is confusing. It is not understood in which method of the claim 13 belongs to, in the packaging step of in the method of using the kit. Furthermore, due to it is not described who is performing said selecting step, e.g. the supplier, dental specialist, it is not understood who might be selecting the threaded implant device with the recommended torque. Therefore, due to said step is not clear in what method is performed, it is considered indefinite.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 8 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baumgartner (US 7597032 B2).
[AltContent: arrow][AltContent: textbox (Longitudinal axis)][AltContent: textbox (Holder)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Gripping handle)][AltContent: arrow][AltContent: textbox (Frame)][AltContent: arrow]
    PNG
    media_image1.png
    286
    526
    media_image1.png
    Greyscale

[AltContent: textbox (Holder)]
    PNG
    media_image2.png
    372
    499
    media_image2.png
    Greyscale

[AltContent: arrow][AltContent: textbox (Extender)][AltContent: arrow]
    PNG
    media_image3.png
    196
    481
    media_image3.png
    Greyscale

[AltContent: arrow][AltContent: textbox (Deformed frame)][AltContent: arrow][AltContent: textbox (Torque measurement device)]
    PNG
    media_image4.png
    260
    479
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    315
    444
    media_image5.png
    Greyscale

[AltContent: ][AltContent: ][AltContent: textbox (Torque measurement device)][AltContent: textbox (Second arm)][AltContent: textbox (First arm)][AltContent: arrow]
    PNG
    media_image6.png
    456
    513
    media_image6.png
    Greyscale


Regarding claim 1, Baumgartner discloses an instrument for holding and torque control tightening of a threaded implant device with an extender (96) (see annotated Fig. 3B above), including: 
a frame forming a gripping handle and a holder (see annotated Fig. 1A above); 
an elastic device (4) that is arranged at the frame to provide a predefined elasticity to the frame (see annotated Fig. 1B above and col. 6, line 65- col. 7, line 2 - the frame of the device includes a catch that it includes a leaf like catch spring 47 that connects with the catch segment 40); and 
a torque measurement device (13) arranged on the frame (see annotated Fig. 1A and 4A above), wherein the holder is configured to (i) removably hold the threaded implant device at a position of the frame (see annotated Fig. 3B above - the holder is configured to hold the screwing-in instrument 9 that removably holds the extender that holds the threaded implant device) and to (ii) hold the extender for tightening the threaded implant device to an object after the threaded implant device has been removed from the holder at the same position of the frame (see annotated Fig. 3B above), and 
the torque measurement device is configured to measure a torque applied to the threaded implant device via the extender by a deformation of the frame (see annotated Fig. 1A, 4A and 4C, and col. 8, lines 44-52 – the indicator region 13 includes the measuring markings 69 and 79 indicating the applied force/torque).  
Regarding claim 2, Baumgartner discloses that the frame includes a first arm and a second arm (see annotated Fig. 4C above), and the deformation of the frame includes an approaching of the first arm relative to the second arm (see annotated Fig. 4A above, the portion of the frame 7, when deformed, moves the first arm/second branching portion 73 towards the stop leg 65 of the second arm). 
Regarding claim 4, Baumgartner discloses that the elastic device includes a spring (47) that is attached to the first and second arms (see Fig. 1B – the spring is attached to the first and second arms through the spring mouth 48) to provide for additional stiffness of the frame (see Fig. 4B above – when the spring (47) flexes forcing the catch segment 40 to move towards the first stop 50, it is capable of providing additional stiffness to the frame).
Regarding claim 8, Baumgartner discloses that the torque measurement device (13) is further configured to measure a force applied via the gripping handle by the deformation of the frame (see the difference in the deformation of the portion of the frame 7 of the handle between the Fig. 1A and when force is applied in Fig. 4A).
Regarding claims 10 and 11, Baumgartner discloses that the holder is formed by a bore (see Fig. 1A above).  
Regarding claim 12, Baumgartner discloses that the first arm and the second arms are axi-symmetrical around a longitudinal axis of the instrument (see annotated Fig. 1A above).
Claims 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kumar (WO 2015168332 A2).
[AltContent: arrow][AltContent: textbox (Extender)][AltContent: arrow][AltContent: textbox (Holder)][AltContent: ][AltContent: textbox (Torque indicator)][AltContent: arrow]
    PNG
    media_image7.png
    505
    379
    media_image7.png
    Greyscale

[AltContent: arrow][AltContent: textbox (Holder)][AltContent: textbox (Torque indicator)][AltContent: ]
    PNG
    media_image8.png
    539
    582
    media_image8.png
    Greyscale

Regarding claim 13, Kumar discloses a single-use sterile surgical kit [0163], including: 
a sterile packaging; a threaded implant device; and a torque instrument, the threaded implant device and the torque instrument located in the sterile packaging (see [0163] – “The torque driver and/or any one or more of the other tools described herein may be packaged and sold with the implant as a sterile single-use implant surgical kit”); 
wherein the torque instrument (400) (see Fig. 12A and 12B above) includes a holder (405) and a torque indicator (see the flexible cage 417 linearly located above the bearings 415 seated within their respective detents 427a and 427b in the annotated Fig. 12A above and [0166]), the holder (see annotated Fig. 12A and 12B above) configured to (i) removably hold the threaded implant device at a position (the holder is configured to hold the extender that removably holds the threaded implant device) and to (ii) hold an extender for tightening the threaded implant device to an object after the threaded implant device has been removed from the holder at the same position (the holder holds the extended that is removably holding the threaded implant device, therefore the threaded implant device can be removed from the holder and put in contact again for tightening to the other object), and 
wherein the torque indicator of the torque instrument is matching with a required torque for tightening the threaded implant device securely to an object (see annotated Fig. 12A above and [0166] -  “when the bearings 415 are seated within their respective detents 427a and 427b further clockwise rotation of the input shaft 403 relative to the output shaft 405 will cause the flexible cage 417 to twist and axially contract as the bearings 415 unseat and advance to the next detent location”; therefore the twisting of the flexible cage and the unseat of the bearing 415 indicates the maximum torque required for tightening the threaded implant in the object).  
Regarding claim 14, Kumar discloses that the holder of the torque instrument is configured to secure an extender for tightening the threaded implant device to a bone or another implant device after the threaded implant device is removed from the holder (see annotated Fig. 12B above and [0165] – “Those skilled in the art will appreciate that the housing may be fixed relative to the output shaft 405 and the second component 419, or it may be fixed relative to the input shaft 403 and the flexible cage 417, as desired or expedient”).
Regarding claim 15, Kumar discloses that the torque instrument includes a torque measurement device configured to measure a torque applied to the threaded implant device via the extender when being tightened by the torque instrument (see annotated Fig. 12A above and [0166] -  “when the bearings 415 are seated within their respective detents 427a and 427b further clockwise rotation of the input shaft 403 relative to the output shaft 405 will cause the flexible cage 417 to twist and axially contract as the bearings 415 unseat and advance to the next detent location”; therefore the twisting of the flexible cage and the unseat of the bearing 415 indicates the maximum torque required for tightening the threaded implant in the object).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Baumgartner (US 7597032 B2) as applied to claim 1 above, and further in view of Kumar (WO 2015168332 A2).
Regarding claim 7, Baumgartner discloses the claimed invention substantially as claimed, as set forth above for claim 1.  
 However, Baumgartner does not disclose that the threaded implant device is at least one of a bone screw, an implant, an implant holder, an abutment, a transfer part, and a secondary component attached to an implant or bone screw.
Kumar teaches a sterile single-use implant surgical kit including a precision torque driver (400) including an implant (see [0163]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the threaded screw of Baumgartner, with the implant of Kumar, in order to have the implant with the appropriate installation instrument calibrated for the maximum torque depending on the individual condition of placement. 
Allowable Subject Matter
Claims 16-20 would be allowable if rewritten or amended to overcome the rejectionsunder 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 5-6 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   
Regarding claim 5, Baungartner or Kumar do not include having a longitudinal opening extending along an axis defined by a bore of the holder, the longitudinal opening configured to engage with an engagement device of the extender.
Regarding claim 6, Baungartner or Kumar do not include having at least one of the first and the second arm is hollow to facilitate the deformation of the frame.
Regarding claim 9, Baungartner or Kumar do not include having the holder formed of two jaws, each jaw arranged on one of the first and second arms, respectively.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRAYDA ARLENE APONTE whose telephone number is (571)270-1933. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIRAYDA A APONTE/Examiner, Art Unit 3772                                                                                                                                                                                                        
/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772